Title: From James Madison to Edward Jones, 10 March 1802 (Abstract)
From: Madison, James
To: Jones, Edward


10 March 1802, Department of State, Washington. “Your Letters of the 13th. January and 8th. february have been received. Tho’ the Consular Act allows but 12 Cents a day to shipwrecked, sick, or captive seamen, other Laws have been since passed from year to year allowing a reimbursement to the Consuls who may necessarily exceed that sum. No appropriation for the purpose has been passed this year, but it is hardly to be doubted that it will be done before the session closes.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:393, 450.


